DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (data processing means, in claims 1, 2, 4, 5, 9, 11 and 13, specification page 7, lines 23-25) (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf (WO 2017178622-A1) in view of Carstens et al (US Pub 2016/0275741).

As of claims 1, 9 and 15 Wulf discloses a mail delivery assistance system (see abstract) comprising: 
an opening and an electronic locking mechanism, wherein the electronic locking mechanism locks the opening in a closed state and releases said opening in an open state (via an access device 106 comprising an actuator control 64 for controlling door opener 108; see figs. 1 and 2; also see page 7, lines 13-19); 
a reader for recording mail item data of a mail item (via reader 104 reading out amiling number from a parcel 100; see fig. 1; also see page 7, lines 19-24); and 
a data processing means comprising a database having an address file in which one addressee is associated with one building address, respectively, at which the addressee is registered (via a central server unit connected to at least one database; see fig. 1; also see page 3, lines 30 and 38-39  “The central server unit is further adapted to match the receiver name with the registration information to determine whether the mail receiver has registered a receiving address at the location of the access device”), wherein the data processing means; 
is connected to the reader for communication, when in operation, checks whether the mail item data recorded by the reader contain an addressee registered in the address file (see page 3, lines 30 and 38-39  “The central server unit is further adapted to match the receiver name with the registration information to determine whether the mail receiver has registered a receiving address at the location of the access device”, and 
generates a control signal for the locking mechanism, in order to release the opening and allow for the mail item to be deposited in the mailbox of a building (via central server unit transmitting an enable signal and the access device having a receiving unit for receiving the enable signal and control unit for controlling the door openers in response to the enable signal; see page 3, lines 41-45).
Wulf does not explicitly disclose that the access device enables access to a mailbox.
Carstens discloses an access control apparatus 4 (mailbox) for receiving mail items, wherein the access control apparatus comprises an opening and an electronic locking mechanism (see paragraph [0034]).
From the teaching of Carstens it would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teaching of Wulf and Carstens to use an access device at a mailbox to securely receive and keep mail at the mailbox.
As of claim 2, Wulf discloses that the reader is arranged in the building and is connected to the data processing means via a data network (via reader 104 connected to the server via a data network 107; see fig. 1 also see page 7, lines 32-33).
As of claim 3, Wulf discloses the reader is coupled to the mailbox (via reader 104 coupled to the access device 106; see fig. 1).
As of claim 4, Wulf discloses that, the reader is connected to the data processing means for communication, via a radio link (via wireless link 107). Wulf does not explicitly disclose the data processing means is arranged in the building, however it discloses that the connection between the access device and the server could be via a local network, see page 4, lines 35-36. So, it would have been obvious to one having ordinary skill in the art that the server could be located at the location where the access device is located.
As of claim 5, Wulf discloses that the data processing means is remote from the building and, when in operation, the reader is connected to the data processing means for communication, via a communications network, wherein the communications network comprises a radio network (via access device connected to the server via a radio network 107; see fig. 1; also see page 4, lines 32-38).
As of claim 6, Carstens discloses the reader is a mobile electronic device that a deliveryman delivering mail items carries with him (via deliverer portable electronic device 3; see fig. 1; also see paragraph [0033]).
As of claim 8, Wulf discloses that the locking mechanism of the mailbox comprises an actuator and a closure, wherein the actuator is coupled to the closure in order to release the closure (via an actuator control 64 for controlling the door opener 108; see page 7, lines 15-190.
As of claim 10, Wulf discloses the step of determining a location of the reader, wherein the location of the reader is associated with the building address (page 4, lines 42-45 “the reading unit of the access device is additionally designed to transmit an identification number characterizing the access device to the central server unit. This identification number is specific to each access device and allows the central server unit to associate the access device with a location, such as an address”).
As of claim 12, Eveloff discloses that the location determination comprises use of a global positioning system (via using GPS to determine geolocation coordinates; see paragraph [0070]).
As of claim 17, Wulf discloses that the locking mechanism comprises a controller, an actuator and a closure, by means of which the opening can be closed, wherein the actuator unlocks the closure when it receives a control signal from the controller (via access device 106 comprising a processor unit 61, a scanning unit 104 and an actuator control 64 for controlling the door opener 108; see page 7, lines 17-19). The Examiner believes that 17 depends on claim 15 rather than 14 because it refers to “The mailbox” which is claimed in claim 15. Please make the correction in response to the office action.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf (WO 2017178622-A1) in view of Carstens et al (US Pub 2016/0275741) and further in view of Cordery et al. (US Pub 2005/0075988).
As of claim 11, combination of Wulf and Carstens discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose receiving an identifier of the building by means of the reader; determining location data of the building by means of determining the building with which the identifier is associated in a database and transmitting the location data to the reader 
Cordery discloses receiving an identifier of the building by means of the reader (via receiving identifier from a label 23; see fig. 2 and 3); determining location data of the building by means of determining the building with which the identifier is associated in a database (via determining location based on the label 23; see fig. 4); and transmitting the location data to the reader (providing location data; see paragraph [0044], [0050]-[0051]).
From the teaching of Cordery it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Wulf and Carstens to include the function of determining building location data by recognition of a building identifier by a reading device as taught by Cordery since it is a common knowledge to utilize beacon/RFID/QR code to provide location data of a place.
As of claim 13, Wulf discloses the step of transmitting the location data and the mail item data to the data processing means by means of the reader; generating an unlocking signal for the locking mechanism, using the data processing means, if the addressee is associated, in the address file, with the building address of the building (“The central server unit is further adapted to match the receiver name with the registration information to determine whether the mail receiver has registered a receiving address at the location of the access device” and “central server unit transmitting an enable signal and the access device having a receiving unit for receiving the enable signal and control unit for controlling the door openers in response to the enable signal; see page 3, lines 38-45).
Claims 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf (WO 2017178622-A1) in view of Carstens et al (US Pub 2016/0275741) and further in view of Eveloff et al. (US Pub 2018/0070753).
As of claims 7, 14 and 16, combination of Wulf and Carstens discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the reader comprises a digital camera.
Eveloff discloses a mail receiving secure receptacle comprising a camera 314 to image a package. Eveloff discloses that the CPU 302 includes code-reading functionality to recognize and interpret a package code, such as a barcode or a Quick Response (QR) code or the like, or may include optical character recognition (OCR) to recognize and interpret human-readable characters (see paragraphs [0043]-[0044]). 
The Examiner believes that 16 depends on claim 15 rather than 14 because it refers to “The mailbox” which is claimed in claim 15. Please make the correction in response to the office action.
From the teaching of Eveloff it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Wulf and Carstens to include the function of a camera as taught by Eveloff since it is well known in the art to utilize image capturing device to image the receiving packages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones et al. (US Pub 2019/0197649) discloses obtaining, using a camera, address information from a mail item, the address information indicating a destination (see paragraph [0005]).
Chelian et al. (US Pub 2017/0326598) discloses the step of capturing image of mail and determine addressee (see paragraph [0068]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683